Citation Nr: 0722309	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for a heart disability, 
secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 RO decision, which 
denied claims for service connection for diabetes mellitus, 
type II, and a heart disability, secondary to diabetes 
mellitus, type II.

In July 2006, a video hearing was held before the undersigned 
Veterans Law Judge.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of these claims.

The veteran alleges that he currently has diabetes mellitus, 
type II, as a result of exposure to Agent Orange while 
serving in Korea from February 1968 to February 1969, and he 
also alleges he has a heart disability which is secondary to 
diabetes mellitus, type II.

The veteran's service medical records are negative for any 
findings or treatment of diabetes mellitus, type II, or a 
heart disability.  Post-service medical records show that he 
was diagnosed and treated for diabetes mellitus, type II, 
since as early as 1998.  See Allina Medical Clinic Farmington 
treatment records, October 2003.  Post-service medical 
records also show that the veteran has a chronic ischemic 
heart condition.  Id.  
 
The veteran's personnel records support the veteran's 
contention that he served in Korea from February 1968 to 
February 1969 and indicate that he served in Company D, 4th 
Maintenance Battalion 358, USARPAC-Korea.  At the July 2006 
hearing, the veteran stated that he was stationed at Camp 
Santa Barbara, which was approximately 30 or 40 miles south 
of the Demilitarized Zone (DMZ).  The veteran also stated 
that his position as a mechanic mobilized him to various 
areas of the DMZ and that he was forced to go to the southern 
boundaries of the DMZ repeatedly to collect his paycheck.  
See Hearing Transcript, July 2006.  

In regards to exposure to herbicides outside of Vietnam, VA 
has information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense (DoD) has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the DMZ, although there is no indication that 
the herbicide was sprayed in the DMZ itself.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DoD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had elements in the affected 
area at the time Agent Orange was being used.  However, field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of those Infantry 
Divisions during the time of the confirmed use of Agent 
Orange.
  
38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.
 
Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West 2002 & West 
Supp. 2006), 38 C.F.R. § 3.309(e) (2006) provides that 
diabetes mellitus, type II, is a disease presumptively due to 
in-service exposure to herbicides.
 
Given that the veteran's personnel records indicate his 
presence in Korea during 1968 to 1969 and he currently 
suffers from a disease listed under 38 C.F.R. § 3.309(e), the 
Board needs to determine whether the veteran's army unit was 
ever exposed to herbicides while stationed in Korea, due to 
close proximity with the DMZ as he alleges.  Accordingly, the 
RO must obtain copies of the available service personnel 
records, showing service dates, duties, and units of 
assignment, from the United States Joint Services Records 
Research Center (JSRRC) for the purpose of verifying the 
veteran's alleged exposure to herbicides at the DMZ during 
active service .

In regards to the veteran's claim for a heart disability, 
secondary to diabetes mellitus, type II, secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or 
injury."  See 38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Therefore, for service connection 
for a heart disability, secondary to diabetes mellitus, type 
II, to be considered, it must first be determined that the 
veteran is entitled to service connection for diabetes 
mellitus, type II. 

The Board finds that a decision on the veteran's heart 
disability claim would be premature at this time.  In this 
regard, the Board notes that the resolution of the veteran's 
outstanding diabetes mellitus, type II, claim may impact the 
veteran's heart disability claim.  As a result, the Board 
finds that the veteran's claim for a heart disability is 
inextricably intertwined with the veteran's outstanding 
diabetes mellitus, type II, claim and further consideration 
must be deferred.



Accordingly, the case is REMANDED for the following action:

1.	RO should further develop the veteran's 
claim of exposure to Agent Orange while 
stationed in Korea from February 1968 
to February 1969.  The unit history for 
Company D, 4th Maintenance Battalion 
358, USARPAC-Korea for the period of 
April 1968 to February 1969 should be 
obtained for the purpose of determining 
whether this unit supported one of the 
larger units recognized as being 
stationed in the area where Agent 
Orange was used along the DMZ.  All 
reasonable efforts should be made to 
verify the veteran's exposure to Agent 
Orange as a member of the 4th 
Maintenance Battalion 358.

Specifically, a letter should be 
prepared asking the JSRRC to provide 
any available information regarding 
Company D, 4th Maintenance Battalion 
358, USARPAC-Korea which might help to 
verify the veteran's exposure to 
herbicides. Any evidence obtained 
should be incorporated into the claims 
file

2.	After completing any additional 
development deemed necessary, to 
include a cardiac examination if it is 
determined that the veteran had 
herbicide exposure, the RO/AMC should 
readjudicate the claims.  In the event 
that the claims are not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of 
the case, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, the reasons for the 
decision, and a discussion of the issue 
of secondary service connection, with 
citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service 
connection based on aggravation).  
After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned 
to the Board for further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & West Supp. 2006), only 
a decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  See 38 C.F.R. § 20.1100(b) (2006).

